MAritat

OF

V—Q-

In EXCLUSION Proceedings
A-10550819
Deeifigd by Board September 16,1980
Admission—Occurs when finding of admissibility has been communicated to
alien—Subsequent action under immigration laws must be taken in deportation oroceedings.
Jurisdiction to examine an alien as an applicant for admission is lost when
the inspecting immigration officer communicates his Ending of admissibility
to the alien. At that point an "admission" has occurred; the alien cannot
be recalled, even immediately following inspection, for questioning within
the exclusion process; and his right to remain in the United States can
properly be determined only in deportation proceedings.
EXCLUDABLE:

Act of 1952--Section 212(a) (12) [8 U.S.O. 1182]—Alien who has
engaged in prostituum.
BEFORE THE BOARD

DISCUSSION: This case is before us on appeal from a special
inquiry officer's order of May '20, 1960, directing that the appellant
be excluded and deported from the United States on the above-stated
ground.
The record relates to a 38-year-old female alien, a native and national of Mexico, who was lawfully admitted to the United Statesfor permanent residence on April 16, 1956. On May 2, 1960, following a temporary absence in Mexico, she applied for admission to resume her residence and employment here. She arrived at the Santa
Fe Street bridge (El Paso, Texas) immigration station, presented
herself to one of two immigration officers on duty at the pedestrian
inspection point therein, and produced her Alien Registration Receipt
Card (Form 1-151) for his examination. He told her to "go ahead,"
or words to that effect. Almost immediately thereafter, however, a
bystander identified her as a prostitute, whereupon the admitting
immigration officer sought to recall the appellant for further inspection. There is some controversy as to just how far she had progressed
in the interim, but it appears to be free from doubt that she bad
proceeded at least 75 to 100 feet beyond the check point before the
officer succeeded in taking her into custody. She was then subjected
78

to questioning by him and another immigation officer, after which

these exclusion proceedings followed.
The issue here is whether the case properly lies in exclusion or
expulsion proceedings. We hold that it is the latter.
The original jurisdiction to hold and exclude the appellant depended upon the custody of her person acquired at the time of her
arrival, and this original jurisdiction continued until the question
of her right to be admitted was determined in her favor, at which
point the proceedings before the examining immigration officer must
be regarded as closed. (See United States ex rel. Fink v. Tod,
1 F.2d 246; and United States ex rel. Johnson v. Watkins, 170 F.2d
1009.) At the time the appellant was told by the primary inspector
to "go ahead" and proceeded 75 to 100 feet beyond the inspection
point, the original jurisdiction to hold and exclude her terminated,
because the question of her right to be admitted as a returning resident (cf. Kwong Hai Chew v. Golding, 344 U.S. 590) had been determined in her favor and she was no longer in the custody of the
iuuuigralivu officer. Support for our decision, which is unnecessary,

can be found in another case decided this date (Matter of L—P—,
unreported), wherein the Service made the subA 6080883,
ject of expulsion proceedings an alien who was taken into custody by
Border Patrol officers at -the Eagle Pass, Texas, immigration station
after he had progressed not more than six or eight feet from the
point where an immigrant inspector had "admitted" him as a United
States citizen.
We note that the district director, in the Government's brief in
support of the special inquiry officer's order, has cited the case of
United Stales v. Day (43 F.2d 917) as authority for the proposition
that the "admission" of an alien to the United States is:
* * an act of the authorities, accepting the alien into the body of our In-

habitants, not indeed as a citizen, but as a possible resident, whose stay may
be permanent unless something unforeseen happens.

But we find nothing in that case contrary to the conclusion we have
reached herein. An "admission" is the freeing of an alien from the
legal restraints to which the immigration laws subject him. To accomplish an "admission," no physical movement on the part of an
alien is required. He is not required to cross any line, whether
actual or imaginary, or :stop in any direction or change his location.

Other than to answer questions and offer his documents for inspection, the alien plays a passive role in the interplay from which an
"admission" may result. "Admission" occurs when an authorized
employee of the Service communicates in a tangible manner to an
applicant for admission his determination that the applicant has established that he is not inadmissible under the immigration laws.
At the point such communication is made and received by the ap79

plicant, "admission" has occurred. We have drawn this rule from
examination of the pertinent cases, and we believe that it is one
which can be applied in a practical, expedient, and standard manner.
(See United States ex rel. Patton v. Tod, 297 Fed. 385; United
States v. Lasarescu, 104 F. Supp. 771; United States v. V asilatos,
209 F.9.d 195.) Once "admission" has occurred, our holding is that
exclusion proceedings are no longer proper and that expulsion proceedings are required.
Nor do we think that the case of Gee Shew Hong v. Nagle (18 F.2d
248), relied on by the district director, calls for a contrary holding
Therein, the alien applied for admission into the United States as
the minor son of a Chinese merchant domiciled here. Immediately
upon his arrival he vas examined by medical officers of the United

States Public Health Service and was found to be free from any
loathsome or dangerous contagious disease. This fact was certified
to the Commissioner of Immigration. The alien was thereafter
examined by a board of special inquiry and was found to be admissible under the Chinese treaty and exclusion laws. For some reason not disclosed by the record, the Commission of Immigration and
the board of special inquiry then referred the case back to the medical
officers for a • further physical examination. Upon such further
examination the medical officers found that the appellant was au icted
with a loathsome and dangerous contagious disease and such fact was

certified back to the board of special inquiry. Because of this certificate the right to admission was denied the alien. The court therein
did not agree with the alien that the first medical certificate was
final or conclusive, as the alien claimed. The court went on to say :
• • • The power to admit and exclude aliens is vested in a board of special
inquiry, subject to the right of appeal, not in the medical officers of the Public Health Service. The certificate is furnished "for the information of the
immigration officers and the board of special Inquiry" and is evidence and
nothing more. • • • In the exercise of their authority to admit and exclude
aliens it is the duty of the immigration officers to inquire into every fact
material to a correct decision of the matter before them and they have full
and complete authority to that end as long as the case remains within their
jurisdiction. Surely it cannot be successfully maintained that they are hound
to admit an alien known or believed to be inflicted (sic) with a loathsome or
dangernuc contaginuc diCPDQP, simply hecauce a medical officer has inadvertently or inadvisedly so certified. Under such a rule the officers would be
compelled to admit the alien and then proceed to arrest and deport him for
an illegal entry under another provision of the statute.

The distinction between the present case and the one relied on by
the district director is that the record of the latter does not indicate that the alien was ever freed from the "legal restraints" to
which the immigration laws had subjected him. "We find therein no

indication whatsoever that the question of the alien's right to be
admitted was ever finally determined in his favor and, more impor80

taut, there is certainly in the record in that ease 111) evidence VI a
final act of admission such as telling the alien to "go ahead," noting
his documents to the effect that he was admitted, or otherwise so
communicating the fact to the alien. Clearly, on the available
record of that case, the original jurisdiction to hold and exclude
the alien was never terminated by releasing the custody of his person.
Briefly, by way of summary, our holding is that exclusion proceedings are no longer proper and expulsion proceedings are required
where:
(1) an alien's admissibility has been determined favorably to him
by the examining immigration officer ; and
(2) said officer has communicated this fact to the alien in an
ascertainable manner.
ORDER: It is ordered that the appeal be sustained.

81
4359377- 63-1

